UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 15cr380 (DLC)

-VO : ORDER

 

SHAQUILLE CARTER,

Defendant.

DENISE COTE, District Judge:

A hearing regarding specifications of violation of
supervised release is scheduled to occur on June 3, 2021 at
11:00 AM. The defendant is incarcerated. Due to the COVID-19
pandemic, the defendant may have the option of appearing in
court or through a videoconference. If, due to the increase in
demand for videoconference proceedings, a videoconference is not
available it may be possible to arrange for a telephone
conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on May 27, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do so.

Dated: New York, New York
May 13, 2021
dns ly
DENTSE COTE
United States District Judge

 
